OPINION OF THE COURT
KIM C. HAMMOND, Circuit Judge.

ORDER ON DEFENDANTS’ MOTION TO DISMISS

THIS MATTER came on for consideration upon Defendants’ pro se motion to dismiss for lack of jurisdiction, and the Court, having reviewed the pleadings and being fully informed about the premises, hereby
FINDS AS FOLLOWS:
The Plaintiff in the above styled action sued the Defendants, claim*142ing they defaulted on their payments on a promissory note held by Plaintiff. Said promissory note allegedly was executed and delivered on December 8, 1986 in the State of Minnesota while all parties were residents of that state. Performance on the note allegedly was to be, and has occurred in, Minnesota. The Plaintiff later moved to the State of Florida, and the Defendants admit to having mailed some payments to him in Florida.
It is not considered sufficient minimum contacts for jurisdictional purposes where a non-resident debtor’s only contact with a forum state is that he did not pay money that, contractually, he owed and should have paid in the forum state. “A judicial holding that solely by failing to make contractual payments due in any foreign state the payor impliedly consents to submit himself to the jurisdiction of such foreign state and impliedly agrees that it is reasonable to expect him to defend law actions in such foreign state, exceeds the bounds of common sense and reason and of constitutional due process.” National Equipment Leasing, Inc. v Watkins, 471 So.2d 1369 (Fla. 5th DCA 1985). Therefore, it is hereby
ORDERED AND ADJUDGED:
THAT based on the authority of National Equipment Leasing v Watkins, supra, the Defendants’ motion to dismiss for lack of in personam jurisdiction is GRANTED without prejudice.
DONE AND ORDERED in Chambers at Bunnell, Flagler County, Florida, this 24th day of May, 1990.